THIS is a companion case to cause No. 12,873 by the same plaintiffs in error against W. F. Knowlton, defendant in error, 92 Colo. 407, 21 P.2d 177. The respective parties themselves are in accord that the questions of fact and the questions of law are the same in both cases, and the same as in another case pending in this court between the same plaintiffs in error and Fred Fuchs in cause No. 12,877.
The judgment herein therefore will be, and it is, affirmed in its entirety for the reasons set forth in our opinion in the Knowlton case.